Name: 94/965/EC: Commission Decision of 28 December 1994 amending Decision 93/52/EEC to take account of the situation in Finland with regard to brucellosis (B. melitensis)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  means of agricultural production;  agricultural policy;  agricultural activity;  Europe
 Date Published: 1994-12-31

 Avis juridique important|31994D096594/965/EC: Commission Decision of 28 December 1994 amending Decision 93/52/EEC to take account of the situation in Finland with regard to brucellosis (B. melitensis) Official Journal L 371 , 31/12/1994 P. 0031 - 0031 Finnish special edition: Chapter 3 Volume 64 P. 0247 Swedish special edition: Chapter 3 Volume 64 P. 0247 COMMISSION DECISION of 28 December 1994 amending Decision 93/52/EEC to take account of the situation in Finland with regard to brucellosis (B. melitensis) (94/965/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision 93/52/EEC recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (1), as amended by Annex I (V) (E) (2) (35) to the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular Article 2a thereof, Whereas, with a view to its accession, the status of Finland with regard to brucellosis (B. melitensis) should be assessed and fixed; Whereas brucellosis has been compulsorily notifiable in Finland for at least five years; whereas there have been no officially confirmed cases for at least five years and vaccination has been prohibited for at least three years; whereas it should therefore be recorded that Finland complies with the requirements laid down in Annex A (1) (II) (1) (b) to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (2); Whereas, therefore, the status of Finland as a Member State officially free of brucellosis (B. melitensis) should be recognized from 1 January 1995; Whereas, with respect to the obligations regarding serological checks to be carried out, the provisions of Annex A (1) (II) (2) (i) to Directive 91/68/EEC are to be reviewed before 1 January 1995; whereas the maintenance of Finland's status must take account of the results of that review, HAS ADOPTED THIS DECISION: Article 1 In Commission Decision 93/52/EEC the following line is hereby added to Annex I under 'Member State': '- Finland'. Article 2 This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 13, 21. 1. 1993, p. 14.(2) OJ No L 46, 19. 2. 1991, p. 19.